Citation Nr: 0104642	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952, from November 1952 to January 1962, and from 
April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and no further assistance to 
the veteran is warranted, insofar as no reasonable 
possibility exists that any such additional assistance would 
aid in substantiating his claim for VA benefits.

2.  The last disallowance of the veteran's claim of 
entitlement to service connection for PTSD was accomplished 
in a July 1989 Board decision which, by law, is final.

3.  None of the additional evidence that was received with 
regard to the veteran's January 1999 request to reopen his 
claim of entitlement to service connection for PTSD is 
significant enough as to warrant its consideration in order 
to fairly decide the merits of that particular claim.


CONCLUSION OF LAW

The evidence that has been associated with the file since the 
July 1989 Board decision is not new and material, and 
therefore it does not serve to reopen the previously denied 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, while this appeal was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, imposing on VA various development and notice 
duties in the processing of claims.  In essence, the VCAA 
eliminated the requirement of submitting claims that are well 
grounded, and re-defined VA's duty to assist a claimant, now 
requiring that VA make all reasonable efforts to assist the 
veteran in securing all evidence that may be necessary to 
substantiate his or her claim for VA benefits.  The new law, 
however, makes it clear that the Secretary is not required to 
provide such assistance when no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A).

In the present case, the Board is of the opinion that all 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and developed by the 
agency of original jurisdiction, and that no further 
assistance to the veteran is warranted, insofar as no 
reasonable possibility exists that any such additional 
assistance would aid in substantiating his claim for VA 
benefits.  In this regard, it is noted that the veteran has 
not identified any additional evidence, not yet of record, 
that might support his claim for service connection for PTSD, 
but has merely reiterated his historical contentions to the 
effect that he believes that he suffers from PTSD and that 
the PTSD should be service-connected.

A review of the record shows that a claim of entitlement to 
service connection for PTSD was initially denied by the RO in 
a March 1988 rating decision, after a review of the evidence 
then of record, which essentially consisted of the veteran's 
service medical records and VA medical records produced 
between 1981 and 1988.  The RO's denial of the veteran's 
service connection claim was based on a finding that there 
was no competent evidence in the file of a diagnosis of PTSD.  
The veteran appealed this rating decision, and the Board 
denied the appeal, in a July 1989 decision, after finding 
that a chronic psychiatric disability was not shown to have 
been present during service, or for many years thereafter, 
and that the veteran did not have PTSD.  The Board decision 
is final and, as such, it cannot be reopened and allowed, 
except as provided in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 7104(b).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

VA regulation defines the concept of "new and material 
evidence" as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).

In the instant case, the more recent disallowance of the 
veteran's claim was accomplished in the Board decision of 
July 1989, and the record further shows that the veteran's 
January 1999 request to have the RO re-open his service 
connection claim was accompanied by duplicates of photocopies 
of some of his service records confirming his dates of 
service and the fact that he received several medals based on 
his service in the Republic of Vietnam during the Vietnam 
era.  This evidence is not new and material because it was 
already considered in the prior rating and Board decisions.

The evidence that was associated with the file after the last 
disallowance of the veteran's claim for service connection 
for PTSD also includes photocopies of records reflecting 1998 
and 1999 VA outpatient medical treatment for medical 
conditions other than a psychiatric disorder or disability.  
This evidence is not new and material because it is not 
pertinent to the issue of service connection for PTSD.

The evidence that has been submitted as "new and material," 
when viewed separately and in conjunction with the previously 
submitted evidence in this case, is, in the Board's opinion, 
not significant enough as to warrant its consideration in 
order to fairly decide the merits of this particular claim 
for service connection.  Such evidence is, as noted earlier, 
either duplicative of evidence already of record, or simply 
not pertinent to the issue of service connection for PTSD.  
In view of this finding, the Board concludes that the 
evidence that has been associated with the file since the 
July 1989 Board decision is not new and material, and 
therefore it does not serve to reopen the previously denied 
claim for service connection for PTSD.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened, and the appeal is therefore denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

